ABRAMSON, J.,
DISSENTING:
Relying on a “God-given right” to a jury trial, the majority announces a new rule that contravenes the United States Constitution and controlling precedent from the Supreme Court of the United States. To posit that the right to a jury trial is the preeminent right in our Kentucky Constitution (apparently superior to the rights that precede it in that document including, for example, the rights to life, liberty, religious freedom, assembling for the common good, and acquiring property) and, accordingly, prohibit an agent acting under an unrestricted general “power to contract” from entering into an arbitration agreement is at best seriously misguided. For the reasons stated herein, I strongly dissent.19
Although arbitration has been constitutionally based in Kentucky since 1799 and both federal and state statutes evince a legislative policy favoring arbitration, the existence of a binding agreement to arbitrate is necessarily a threshold consideration for a trial court faced with a motion to compel arbitration. Disposition of that issue, as both the United States Supreme Court and this Court have long recognized, implicates state law contract principles; In Ping v. Beverly Enterprises, Inc., 376 S.W.3d 581 (Ky. 2012), this Court deemed an arbitration agreement signed by Ms. Ping upon her mother’s admission to a nursing home unenforceable because the authority granted Ms. Ping in her mother’s durable power of attorney did-, not extend to entering into an optional contract for arbitration. The three cases consolidated for the Court’s consideration today similarly involve the scope of. an agent’s authority under a- power of attorney executed pursuant to Kentucky law and, more specifically, whether the agent is authorized to execute an arbitration agreement on behalf of his or her principal. As in Ping, each agent’s authority is necessarily derived from the power of attorney instrument executed by his or her principal. Not surprisingly, the three separate power of attorney instruments at issue contain differing language and require individual analysis. However, the underlying principles of state and federal law are the same in each case. Despite these principles, the majority has created a newly found rule that an agent cannot “waive” a principal’s constitutional, right to a jury trial unless the power of attorney contains a “specific” and “express” statement to that effect and, in doing so, the majority has wrought a change in Kentucky law — a significant change with potentially disruptive 'implications far beyond the relatively narrow confines of these nursing home admission cases. Furthermore, the majority has worked this change in apparent disregard of the Federal Arbitration Act (FAA) and numerous decisions by the United States Supreme Court invalidating under the FAA any State rule meant to hinder the enforcement of arbitration agreements.

RELEVANT FACTS


Extendicare Homes, Inc. d/bla Shady Lawn Nursing Home v. Whisman and Adams, 2013-SC-426-I.

On February 21, 2011, Van Adams executed a “General Power of Attorney-Dura*334ble” granting certain powers and authority to his daughter Belinda Whisman. The Whisman Power of Attorney stated in relevant part:
I, VAN BUREN ADAMS .constitute and appoint my daughter, BELINDA WHISMAN, ... my true and lawful attorney-in-fact, with full power for me and in my name and stead, to make contracts, lease, purchase, sell, encumber, or convey any real or" personal property that I may now or hereafter own, to receive and receipt for money which may now or hereafter be due to me, to retain or release all liens on real or personal property, to draw, make and' sign any and all checks, contracts, notes, mortgages, agreements, or any other document including state and Federal tax returns; to invest or reinvest my money for me; to institute or defend suits concerning my property or rights,....
Shortly thereafter, on March 1, 2011, Adams entered Shady Lawn Nursing Home where he resided until his death on May 19, 2011. In April, 2012, Whisman and Tony Adams, as co-administrators of Adams’s estate, brought suit against various defendants which owned and operated the nursing home facility (collectively referred to herein as Extendicare) for negli-. gence, violation of the Long Term Care Resident’s Rights statute, Kentucky Revised Statute (KRS) 216.510 et seq., and wrongful death. In a motion to dismiss or to compel arbitration, Extendicare sought enforcement of an optional Alternative Dispute Resolution Agreement (the Exten-dicare Arbitration Agreement), which “Belinda Whisman POA” had executed along with several other documents at the time she admitted her father to the facility. The Arbitration Agreement stated in bold font, all-capital letters that, it was “not a condition of admission to or continued residence in the center” and that by signing the parties were “giving up their constitutional right to have their disputes decided by a court of law or to appeal any decision or award of damages resulting from the alternative dispute resolution process, except as provided herein.” The resident could revoke the Agreement within thirty days of signing it. The “covered disputes” subject to the Extendicare Arbitration Agreement included contract, negligence and fraud claims, statutory violations and other cognizable causes of action arising from the resident’s stay in the facility.
Addressing the motion to compel arbitration, the Trigg Circuit Court concluded that Extendicare had made a prima facie showing regarding the existence of an arbitration agreement signed by Whisman but nonetheless denied arbitration. The circuit court reasoned that although the Whisman Power of Attorney had language distinct from, and more germane than, that construed in Ping, it was difficult to distinguish the case from the rationale adopted by this Court in Ping. Extendi-care sought relief from the order denying arbitration in the Court of Appeals pursuant to Kentucky Rule of Civil Procedure (CR) 65.07,. but that relief was denied. The matter is now before this Court for review under CR 65.09 with Extendicare maintaining. that the Arbitration Agreement is enforceable in light of the language of the Whisman POA and controlling state and federal law.
Kindred Nursing Centers Limited Partnership d/b/a Winchester Centre for Health and Rehabilitation v. Clark, 2013-SC-430-I. .
The second appeal to reach this court involves a “General Durable Power of Attorney to Conduct All Business and Personal Affairs of Principal” executed by Olive G. Clark in favor of her daughter, Janis *335Clark, on August 31, 2006. The Clark POA provides in relevant part:
I, OLIVE G. CLARK, ... hereby constitute and appoint my daughter, JANIS ELAINE CLARK ... my true and lawful attorney in fact, with full power for me and in my name, place, and stead, in her sole discretion, to transact, handle, and dispose of all matters affecting me and/or my estate in any possible way. Without limiting or derogating from this general power, I specifically authorize my attorney in fact for me and in my name, place, and stead, in her sole discretion:
To prepare and complete administrative documents necessary to secure or preserve any and all governmental benefits available to me;
To lease, sell, or convey any real or personal property that I may now or ever own;
To mortgage my property as she sees fit;
To receive and receipt for any money which may now or hereafter be due to me;
To retain and release all’ liens on real or person property;
To draw, make, and sign in my name any and all checks, promissory notes, contracts, deeds or agreements;
To invest or reinvest my money for me;
To institute or defend suits concerning my property or rights;
To file all tax returns (including, without limitation, state and federal income tax returns;
To enter all safe deposit boxes;
To transfer assets of mine to any trust created by me for addition to trust principal; and
Generally to do and perform for me and in my name all that I might do if present.
Also, without limiting or derogating from this general power, I authorize my attorney in fact to make all decisions regarding my health care and medical treatment.
Olive Clark was a resident of Winchester Centre for Health and Rehabilitation from August 16, 2008 until March 30, 2009 and died on April 4, 2009. In June, 2010, Janis Clark as executrix of her mother’s estate and on behalf of the wrongful death beneficiaries brought suit against the owners and operators of Winchester Centre (collectively Kindred) alleging negligence, violations of the Long Term Care Resident’s Rights statute, KRS 216.510 et seq., and wrongful death. Kindred filed a motion to dismiss the case or, alternatively, to stay it pending arbitration pursuant to the “Alternative Dispute Resolution Agreement Between Resident and Facility (Optional)” executed by “Janis Clark POA” on August 15, 2008. This document (the Kindred Arbitration Agreement) provided that all claims and controversies arising from the agreement or the resident’s stay at the facility, including contract, tort, breach of statutory duties and other causes of action would be resolved under the agreement. The agreement stated in the first paragraph: “Binding arbitration means that the parties are waiving their right to a trial, including their right to a jury trial, thejr right to trial by a Judge and their right to appeal the decision of'the arbitrator(s).” ' In the final paragraph entitled “Resident’s Understanding of Agreement,” the resident (or her representative) acknowledged that the Kindred Arbitration Agreement was optional, that the resident had the right to seek legal counsel and that the agreement could be revoked within thirty days of signing by the resident or her representative.
Kindred filed a motion to compel arbitration, and in January 2012 the Clark *336Circuit Court issued an order dismissing the action and referring the parties to arbitration. In September 2012, after an arbitration proceeding was scheduled, Clark moved the circuit court to vacate its prior order pursuant to CR 60.02. Following oral.argument, the trial court entered a new. order in November 2012 vacating its prior order on the grounds that Janis Clark lacked authority to enter the Arbitration Agreement under the principles outlined by this Court in Ping, Kindred sought relief in the Court of Appeals pursuant to CR 65.07, but that court denied relief due to its own construction of Ping. The matter is now before this Court pursuant to CR 65.09 with Kindred primarily contending that the Clark Circuit Court erred in'denying arbitration but also insisting that the circuit court lost jurisdiction when it 'dismissed the case for arbitration in January 2012, rendering invalid any attempt to revive or reassume jurisdiction later that year.'

Kindred Nursing Centers Limited Partnership d/bla Winchester Centre for Health and Rehabilitation v. Wellner, 2013-SC-431-I.

The third case has many similarities with the Clark litigation. It involves the same facility, Winchester Centre for Health and Rehabilitation; the same Kindred Arbitration Agreement; the same legal claims asserted against the same Kindred défendants; the same counsel of record; the same judge of the Clark Circuit Court; and the same procedural history to the extent there was a January 2012 order dismissing the case and compelling arbitration followed by a November 2012 order vacating the order of arbitration. In this case, Joe Paul Wellner granted a “Power of Attorney” to his wife, Beverly M. Wellner, on May 15, 2008. Three months later, on August 16, 2008, Mr. Wellner entered the Winchester Centre where he resided until June 15, 2009. Following Mr. Wellner’s June 19, 2009 death, Mrs. Wellner brought a lawsuit asserting the above-referenced claims on behalf of her husband’s estate and the wrongful death beneficiaries. The power of attorney pursuant to which. Mrs. Well-ner executed the Kindred .Arbitration Agreement, while a durable power of attorney, was somewhat different than the Whisman and Clark POAs. It provided in relevant part:
That I, JOE PAUL WELLNER, ... hereby make, constitute and appoint my wife, BEVERLY M. WELLNER, as my true and lawful Attorney-in-Fact for me and in my name,, place and stead:
1. To receive, take receipt for, and hold in possession, manage and control all property, both real and personal, which I now or may hereafter own, hold, possess or be or become entitled to with full power to sell, mortgage or pledge, assign, transfer, invest and reinvest the same or any part thereof in forms of investment, including bonds, notes, and other obligations' of the United State's deemed prudent by my said wife in her discretion, with full power to: retain the same without liability for loss or depreciation thereof.
2. To demand, sue for, collect, recover and receive all debts, monies, interest and demands whatsoever now due or that may hereafter be or become due to me (including the right to institute legal proceedings therefor).
3. To make, execute, deliver and endorse notes, drafts, checks and order for the payment of money or other property from or to me or order in my name.
4. To make, execute and deliver deeds, releases, conveyances and contracts of every nature in relation to both real and personal property, including stocks, bonds, and insurance.
*3375. To have access to my safe deposit boxes, act as my proxy with power of substitution to vote all stocks or securities in my name in relation to any individual or corporate action, to deposit any stocks or securities in connection with any plans of prospective or reorganization committees, to accept and exercise all rights, to subscribe for securities and to sell same.
6. To receive and receipt for all rents and income to which I am or may become entitled, pay therefrom all necessary expenses for the maintenance, upkeep, care and protection of my property, deduct therefrom her own reasonable compensation, and pay the net income from time to time to me or in such manner as I shall direct, or in the absence of such payment to me or at my discretion, to invest the same for me in her judgment in the manner above described.-. ,
7. To prepare, execute and file federal or state income tax returns and other real and personal property tax lists and to pay all such taxes.
8. In the event of my illness, incapacity or other emergency to have full power to make all health care decisions for me and in my stead; this power shall encompass the power to make any decision which I might myself make in authorizing or refusing treatment, surgery or other health care. My Attorney-in-Fact shall hav¿ the right to refuse the administration of nutrition and hydration.
9. If I should every need a guardian or curator or similar person or entity to assist me if I am unable to fully handle all of my affairs, and- if this Power of Attorney should not be sufficient therefor, I nominate my wife, BEVERLY M. WELLNER, as my guardian, curator, etc., and I specifically provide that surety not be required on her bond as such.
10.I hereby further grant unto my Attorney-in-Fact full power in and com -cerning. the above premises and to do any and all acts as. set forth above as fully as I could do if I were personally present, and at my decease to pay, transfer and deliver over to my personal representative, all principal and income then in his possessiofi and control,- and I do ratify and confirm whatever my said Attorney-in-Fact shall -lawfully do under these presents, provided however, that my attorney shall.not.bind me as surety, guarantor for accommodation nor give away any of my estate, whatsoever, nor shall my attorney be authorized to accept. service of process for or. on my behalf_ ., ... ...
As with the other two eases, the Wellner case is before the Court pursuant to CR 65.09, the Court of Appeals having denied relief under CR 65.07. Kindred raises the same issue raiséd in Clark regarding the circuit «court’s inability to reassert jurisdiction once the case was dismissed and ordered to- arbitration but-focuses primarily on the substantive issue regarding the enforceability -of the Kindred Arbitration Agreement pursuant to state and federal law.

ANALYSIS

Arbitration as a means of dispute resolution in the Commonwealth dates back to at least 1799 when the drafters of Kentucky’s Second Constitution included in Article VI. § 10 a duty on the part of the General Assembly to “pass such laws as shall be necessary and proper to decide differences by arbitrators.” All subsequent versions of our state constitution, continuing to the present one adopted in 1891, have contained this language, Ky. Const. § 250, and the General Assembly has fulfilled its duty by adopting the Uniform Arbitration Act, KRS 417.045 et seq. The arbitration *338agreements in all three eases before the Court provide that the Kentucky Arbitration Act shall govern, with the Kindred Arbitration Agreements in Clark and Wellner specifically invoking KRS 417.145 et seq., and the Extendicare Arbitration Agreement invoking the law applicable in the state where the particular nursing facility. is located. All three agreements also provide that in the event our state statute does not apply then the Federal Arbitration Act will govern.
Despite the invocation of our state arbitration act in the parties’ agreements, only the Federal Arbitration Act, 9 U.S.C. § 1 et seq., is ultimately applicable in eách of these cases. The Kentucky Arbitration Act cannot apply because none of the agreements comply with the Act as explained in Ally Cat LLC v. Chauvin, 274 S.W.3d 451 (Ky. 2009), by specifying that arbitration occur in Kentucky. This inapplicability renders the FAA controlling pursuant to the express terms of the contracts. In any event, as we recognized in Ping, the Federal Act applies to arbitration provisions in contracts “evidencing a transaction involving [interstate] commerce.” 9 U.S.C. .§ 2. With the United States Supreme Court having deemed health care a form of economic activity involving interstate commerce, state and federal courts across the country, including this one, have recognized that nursing home admission contracts are subject to the FAA. Ping, 376 S.W.3d at 589-90. See also, Dean v. Heritage Healthcare of Ridgeway, LLC, 408 S.C. 371, 759 S.E.2d 727, 732-33 (2014); Miller v. Cotter, 448 Mass. 671, 863 N.E.2d 537 (2007).
Under the- FAA, it is incumbent upon the party seeking to compel arbitration to establish the existence of a valid arbitration agreement. First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 115 S.Ct. 1920, 131 L.Ed.2d 985 (1995). Section 2 of the FAA provides that agreements to arbitrate “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the. revocation of any contract.” In determining whether an enforceable agreement exists, “state law, whether of legislative or judicial origin, is applicable if that law arose to govern issues concerning the validity, revocability, and enforceability of contracts generally.” Perry v. Thomas, 482 U.S. 483, 492 n.9, 107 S.Ct. 2520, 96 L.Ed.2d 426 (1987). See also Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 129 S.Ct. 1896, 173 L.Ed.2d 832 (2009) (existence of an enforceable agreement to arbitrate necessarily depends on state law rules of contract, formation). Here, as in Ping, the primary issue is whether an agent acting under a particular power of attorney was authorized to enter into an arbitration agreement on behalf of his or her principal.
Before turning to principles of Kentucky agency law and the specific terms of the three power of attorney instruments at issue in these cases, I note that CR 65.07 and CR 65.09 are the proper procedural vehicles for appellate review of .trial court orders denying motions to compel arbitration, especially where, as here, the interlocutory appeal provision of the Kentucky Arbitration Act, KRS 417.220, is not applicable because only the FAA applies. North Fork Collieries, LLC v. Hall, 322 S.W.3d 98, 101 (Ky. 2010). I further note that the proper construction of a power of attorney instrument is a. matter of law which this Court reviews- de novo. Ping, 376 S.W.3d at 590.
Kentucky has long recognized that a power of attorney, should be strictly construed in conformity with the principal’s purpose. Harding v. Kentucky River Hardwood Co., 205 Ky. 1, 265 S.W. 429, 431 (1924). Consistent with this strict construction, our Court has held that “powers *339of attorney delegating authority to perform specific acts, and also containing general words, are limited to the particular acts authorized.” Id. citing U.S. Fidelity Co. v. McGinnis, 147 Ky. 781, 145 S.W. 1112 (1912). In Ping, we applied these age-old principles to the particular power of attorney at issue and concluded that the agent did not have authority to enter into an arbitration agreement on behalf of her principal.
The power of attorney in Ping was labeled a “General Power of Attorney” and began by granting authority to the agent “to do and perform any, all, and every act and thing -whatsoever requisite and necessary to be done, to and for all intents and purposes, as I might or could do if personally present, including but not limited to the following ...” (emphasis supplied). As wé stated in our opinion:
The document then specifically authorized several acts pertaining to the management of Mrs. Duncan’s property and finances, such as “tak[ing] possession of any and all monies, goods, chattels, and effects belonging to me, wheresoever found; ... receiving], depositing], investing] and spending] funds on my behalf, ... taking] charge of any real estate which I may own in my own name or together with other owners, legally or equitably, and to mortgaging], conveying] or selling] said real estate and performing] any acts necessary to mortgage, convey or sell said real estate.” The document also authorized Ms. Ping “[t]o make any and all decisions of whatever kind, nature or type regarding my medical care, and to execute any and all documents, including, but not limited to, authorizations and releases, related to medical decisions affecting me; and [t]o generally do any and every further act and thing of whatever kind, nature, or type required to be done on my behalf.”
Finally, Mrs. Duncan declared that it was her
intention and desire that this document grant to my said attorney-in-fact full and general power and authority to act on my behalf and I thus direct that the language of this document be liberally construed with respect to the power and authority hereby granted my said attorney-in-fact in order to give effect to such intention and desire. The enumeration of specific items, rights, or acts or powers herein is not intended to, nor does it limit or restrict, the general and full power herein granted to my said attorney-in-fact. It is further my intention and desire that this document qualify as a DURABLE POWER OF ATTORNEY pursuant to KRS 386.093 and that the power and authority hereby granted by this document shall not be affected by any later disability or incapacity of me as principal.
376 S.W.3d at 586-87.
Beverly insisted that the general language in the preamble and the closing language regarding liberal construction and “general full power” meant that Ping was authorized to make any and all decisions on her mother’s behalf, not simply the financial affairs and health care decisions specifically provided for in the power of attorney. In rejecting Beverly’s argument, we cited section 37 of the Restatement (Second) of Agency (1958) which states in relevant part: “Unless otherwise agreed, general expressions used in authorizing an agent are limited in application to acts done in connection with the act or business to which the authority primarily relates.” 376 S.W.3d at 592. The Ping power of attorney instrument was very specific, being limited to financial affairs (handling Mrs. Duncan’s “monies, goods, chattels, and effects” and “funds” as well *340as her “real estate”) and making medical care decisions. In this context, we held:
The general expressions upon which Beverly .relies did not give Ms. Ping a sort of universal authority beyond those express provisions. On the contrary, even by their terms the general expressions are limited to “every act and thing whatsoever requisite and necessary to be done,” and again.to “every further act and thing whatever kind, nature, or type required to be done on my behalf,” acts that is, necessary or required to give effect to the financial and healthcare authority expressly created. These general expressions thus make explicit the incidental authority noted in section 35 of the Restatement... Understood as Beverly contends, as grants of univer.sal authority, the general expressions would tend to render the specific financial and health-care provisions superfluous, contrary to the fundamental rule that a written agreement generally will be construed “as a whole; giving effect to all parts and every word in it if possible.” City of Louisa v. Newland, 705 S.W.2d 916, 919 (Ky. 1986).
Our careful approach to the authority created by a power of attorney is also consistent with the provision in the Restatement (Third) of Agency incorporating the provisions cited above as .follows:
(1) An agent has actual authority to take action designated or implied in the principal’s manifestations to the agent and acts necessary and incidental to achieving the principal’s objectives, as the agent reasonably understands the principal’s manifestations and. objectives when the agent determines how to act.
Restatement (Third) of Agency § 2.02 (2006). We are not persuaded ' either that Ms. Ping did-understand, or that she reasonably' could have understood her authority under the power of attorney to apply to all decisions on her mother’s behalf whatsoever, as opposed, rather, to decisions reasonably necessary to maintain her mother’s property and finances and to decisions reasonably necessary to provide for her mother’s medical care.
376 S.W.3d at 592. Ping thus applied long established principles of agency law to a power of attorney that this Court read as limited by its terms to healthcare and financial-affairs decisions and also restricted by the limiting terms “requisite” and “necessary.” That power, we held, did not authorize the agent -to enter an optional arbitration agreement that could not be characterized as incidental to either the principal’s health care or her finances, nor as requisite or necessary. Purporting to apply Ping to the three very different power of attorney instruments before us in these cases, the majority discounts the differences so as to reach a result at odds with both Kentucky and federal law requiring that arbitration agreements be enforced as- rigorously as other contracts. To make clear their differences from the POA in Ping, differences that materially distinguish these cases from Ping, I turn now to the three power of attorney instruments currently before us.
I. The Whisman Litigation.
The Whisman Power of Attorney instrument expressly grants Whisman the authority to handle in various ways (the verbs include “lease,” “purchase,” “sell,” “encumber” and “retain”) the real and personal property of her father including specifically his “money.” It then goes beyond those financial decisions or transactions pertaining to his existing or future assets and allows -Whisman to “make and sign any and all checks, contracts, notes, mortgages, agreements, or any other document including state and Federal tax re*341turns.... ” Extendicare maintains that this express language allowing for the making of contracts and agreements, standing alone, is sufficient to imbue Whis-man with the authority to execute an arbitration agreement. At least two federal district courts have adopted that position, a position that is persuasive.
In Oldham v. Extendicare Homes, Inc., 2013 WL 1878937, *2 (W.D. Ky. 2013), the power of attorney at issue gave the agent the authority to “draw, make and sign any and all checks, contracts, or agreements.” The United States District Court for the Western District of Kentucky held that “a plain -reading of the power of attorney” compelled the conclusion that the agent was authorized to enter into an arbitration agreement on behalf of her principal. Id. at *3. That court found Ping distinguishable for “one obvious and significant reason: the power of attorney in Ping did not contain an express provision granting the attorney-in-fa.et authority to ‘draw, make and sign any and all checks, contracts, or agreements.’ ” Id. at *5. See also Brookdale Senior Living Inc. v. Stacy, 27 F.Supp.3d 776, 791 (E.D. Ky. 2014) (“This express grant of power [to execute “documents” or “writings”] permitted Kim Stacy to sign the arbitration agreement;” also noting the POA at issue was “much broader” than the POA at issue in Ping).
When presented with powers of attorney granting the agent not only the authority to contract, but.also the authority to institute and defend suits or claims, other courts have concluded an agent was authorized to enter an arbitration agreement on behalf of his principal, distinguishing Ping on the grounds that the power of attorney instrument in that case contained no such authority. See, e.g., GGNSC Vanceburg, LLC v. Taulbee, 2013 WL 4041174, *8 (E.D. Ky. 2013) (finding agent had authority to execute arbitration agreement because power of attorney included the authority to “make contracts,” “draw, make and-sign in my name any and all -... contracts or agreements” and “institute or defend suits concerning my property or rights”); Kindred Healthcare, Inc. v. Cherolis, 2013 WL 5583587, *4 (Ky. App. 2013) (holding agent entered enforceable arbitration agreement when power of attorney included specific authorization “to enter into contracts and to institute or defend suits regarding [the. principal’s] property or rights”).
Addressing the same issue in yet another nursing home case in Sorrell v. Regency Nursing LLC, 2014 WL 2218175 (W.D. Ky. 2014), the district court elaborated on a power of attorney that included not only the authority to contract but also to institute legal proceedings.
'The case at hand is distinguishable from Ping in several significant ways. Most obviously, unlike the power of attorney in Ping, the POA here grants Bennett authority to act well beyond the categories of health care and financial decisions, including the authority “[t]o make, execute and deliver .., contracts of every nature.” Also unlike the power of attorney in Ping, the POA here grants Bennett the express authority “[t]o demand, sue for, collect, recover and" receive all debts, monies, interest and demands whatsoever now due or that may hereafter be or become due to me (including the right to institute legal proceedings therefore).” Thus, the POA gives Bennett both a broad contract authority as well as the authority to perform acts with significant legal consequences.
[[Image here]]
... Read in light of Ping, the powers granted by the POA here are more than adequate to allow Bennett to execute the Arbitration Agreement and bind Sorrell *342to its terms. Although the POA does not expressly authorize Bennett to enter into arbitration agreements, the Court can find no reasonable interpretation of the POA that would limit her authority to do so on Sorrell’s behalf.
Id. at 5-6.
Of course, these courts are correct about the limited nature of the power of attorney in Ping; it did not include either the specific authority to contract or the authority to institute and defend suits. Consequently, the focus in that case was on whether the general language in the instrument could be construed to cover executing an arbitration agreement. We noted that under section 2.02 of the Restatement (Third) of Agency the agent has the authority “to take action designated or implied in the principal’s manifestations” and “acts necessary and incidental to achieving the principal’s objectives.” We were -not persuaded that Ping, as agent, did understand or reasonably could have understood that her authority under the power of attorney covered “all decisions on her mother’s behalf whatsoever, as opposed, ... to decisions reasonably necessary” to maintain her mother’s finances and to provide for her mother’s medical care. 376 S.W.3d at 592 (emphasis supplied). Our ensuing discussion of comment h. to section 2.02, entitled “Consequences of act for principal,” is probably the genesis of much of the confusion which Ping, unfortunately, has caused. This comment, heavily relied upon by both the majority and the Court of Appeals, noted that there are some acts with such consequences for the principal that a reasonable agent would not believe that he or she had been authorized to engage in them. In addition to “crimes and torts” and “acts that create no prospect of economic advantage for the principal,” the comment cites as a third example of such acts “otherwise legal [acts which] create legal consequences for a principal that are significant and separate from the transaction specifically directed by the principal.” Comment h to section 2.02. The examples given in the comment were granting a security interest in the principal’s property or executing an instrument confessing judgment. We then stated:
We would place in this third category of acts with significant legal consequences a collateral agreement to waive the principal’s right to seek redress of • grievances in a court of law. Absent authorization in the power of attorney to settle - claims and disputes. or some such express authorization • addressing dispute resolution, authority to make such a waiver is not to be inferred lightly. Here, nothing in Mrs. Duncan’s power of attorney suggests her intent that Ms. Ping make such waivers on her behalf.
376 S.W.3d at 593.
However appropriate that observation may have been where a litigant alleged the authority to execute an arbitration agreement can be read into general language (“any, all, and every act and thing whatsoever requisite and necessary to be done”) it is certainly capable of being misleading in cases such as these where the alleged authority is premised, not on general “any and alF’ type language, but on an unequivocal grant of the authority to contract. The graiit of an unqualified power to contract is necessarily “express authorization” to agree to dispute resolution through arbitration agreement, just as a “power of attorney to settle claims and disputes,” the example noted in Ping, would suffice.20 *343Any conclusion to the contrary would run contrary to binding United States Supreme Court precedent prohibiting a state court’s discrimination against arbitration in the guise of application of general principles of state law.
Section 2 of the FAA provides, as previously noted, that an arbitration contract covered by the Act “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or equity for the revocation of any contract.” 9 U.S.C. § 2 (emphasis supplied). This section has been described as “a congressional declaration of a liberal federal policy favoring arbitration agreements, notwithstanding any state substantive or procedural policies to the contrary.” Moses H. Cone Memorial Hosp. v. Mercury Construction Corp., 460 U.S. 1, 24, 103 S.Ct. 927, 74 L.Ed.2d 765 (1983). Accordingly, the United States Supreme Court has routinely and consistently stricken state statutes and judicial holdings which place arbitration agreements in “a class apart” from contracts generally. Doctor’s Associates, Inc. v. Casarotto, 517 U.S. 681, 688, 116 S.Ct. 1652, 134 L.Ed.2d 902 (1996). In Doctor’s, the Montana statute at issue provided that an arbitration clause was unenforceable unless notice of the arbitration provision was typed in underlined capital letters on the first page of the contract. Because the first page notice statute did not apply to “any contract,” as required by 9 U.S.C. § 2, but specifically and solely to those contracts involving arbitration the Doctor’s Court held it was preempted by the FAA. Writing for the Court, Justice Ginsburg quoted the following from Perry v. Thomas, 482 U.S. 483, 107 S.Ct. 2520, 96 L.Ed.2d 426 (1987), a case striking on Supremacy Clause grounds a California statute allowing for judicial resolution of a wage collection dispute irrespective of a binding arbitration agreement:
In Perry, we reiterated: ‘[S]tate law, whether of legislative or judicial origin, is applicable if that law arose to govern issues concerning the validity, revocability, and enforceability of contracts generally. A state-law principle that takes its meaning precisely from the fact that a contract to arbitrate is at issue does not comport with [the text of § 2].’
517 U.S. at 685, 116 S.Ct. 1652.
Without exception, the United States Supreme Court has held unenforceable on Supremacy Clause grounds any legislatively-enacted or judicially-created state law which would disfavor arbitration. See, e.g., AT & T Mobility, LLC v. Concepcion, 563 U.S. 333, 131 S.Ct. 1740, 179 L.Ed. 2d 742 (2011) (California Supreme Court’s so-called Discover Bank rule regarding un-conscionability preempted when applied in a manner that defeats arbitration in violation of FAA); Marmet Health Care Ctr., Inc. v. Brown, — U.S. -, 132 S.Ct. 1201, 182 L.Ed.2d 42 (2012) (public policy as declared by the West Virginia Supreme Court prohibiting enforcement of predis-pute arbitration agreements as to claims against nursing homes preempted by § 2); Southland Corp. v. Keating, 465 U.S. 1, 104 S.Ct. 852, 79 L.Ed.2d 1 (1984) (California Supreme Court’s interpretation of state franchise statute as requiring judicial consideration of all claims brought under the statute preempted due to direct conflict with § 2 and resulting violation of the Supremacy Clause); Preston v. Ferrer, 552 U.S. 346, 128 S.Ct. 978, 169 L.Ed.2d 917 (2008) (FAA preempts state law granting *344state commissioner exclusive jurisdiction to decide issue the parties agreed to arbitrate); Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 115 S.Ct. 1212, 131 L.Ed.2d 76 (1995) (FAA pre-empts state law requiring judicial resolution of claims involving punitive damages).
Significantly, Marmet Health Care, — U.S. -, 132 S.Ct. 1201, 182 L.Ed.2d 42, addressed the efforts of the West Virginia Supreme Court to invalidate otherwise enforceable arbitration agreements between nursing homes and their residents (or residents’ representatives) based on state public policy grounded in the West Virginia Constitution and concerns about nursing home admission practices. In Brown v. Genesis Healthcare Corporation, 228 W.Va. 646, 724 S.E.2d 250 (2011), the seventy-page opinion giving rise to Marmet Health Care, the West Virginia Supreme Court stated “[t]he admission agreements in .this case ... eliminate a fundamental constitutional right: the right of the parties to have a jury trial in the West Virginia circuit court system on the plaintiffs’ personal injury claims against the defendant nursing homes.”21 724 S.E.2d at 270. After an extensive. discussion of various access to courts provisions of the West Virginia Constitution, federal law regarding preemption of state laws disfavoring arbitration, nursing home admissions practices, and both procedural and substantive unconscionability, the Court held “as a matter of public policy under West Virginia law, an arbitration clause in a nursing home admission agreement adopted prior to an occurrence of negligence ... shall not be enforced to compel arbitration.” Id. at 292. The United States Supreme Court’s responsive, unanimous and very terse per curiam opinion in Marmet Health Care, began:
State and federal courts must enforce the Federal Arbitration Act (FAA), 9 U.S.O. § 1 et seq., with respect to all arbitration agreements covered by that statute. Here, the Supreme Court of Appeals of West Virginia, by misreading and,disregarding the precedents of this Court interpreting the FAA, did not follow controlling federal law implementing that basic principle. The state court held unenforceable all predispute arbitration agreements that apply to claims alleging personal injury or wrongful death against nursing homes.
The decisión of the state court-found the FAA’s coverage to be more limited than mandated by this Court’s previous cases. The decision of the State Supreme Court of Appeals must be vacated. When this Court has fulfilled its duty to interpret federal law, a state court may not contradict or fail to implement the rule so established. See U.S. Const., Art. VI, cl. 2.
132 S.Ct. at 1202. Thus, the state supreme court’s announced public policy against such arbitration agreements, a policy premised on state constitutional access to courts provisions, was preempted under the Supremacy Clause of the United States Constitution.
Under this clear precedent, this Court is not at liberty to conclude that in Kentucky a power of attorney that gives the agent express authority to contract does not include the authority to contract for arbitration or, stated differently, the authority to agree to give up the right to a jury trial. Any such holding would fly in the face of federal law and be preempted by the Supremacy Clause because it would clearly *345not be a state-law principle applicable to “any contract” but rather one that singles out arbitration agreements for disfavored treatment in the same vein as the statutes and judicially-created rules stricken by the United States Supreme Court, particularly the West Virginia Supreme Court decision stricken in Marmet Health Care.
In sum, the Whisman Power of Attorney, by including the express authority to contract, necessarily included the authority to contract regarding arbitration.22 Because Whisman had the requisite authority under the power of attorney- instrument, the Extendicare Arbitration Agreement she signed on behalf of her father is enforceable.
II. The Clark and Wellner Litigation.
In both the Clark and Wellner litigation, as noted, before reaching the merits it is necessary to address a procedural issue created by the orders entered by the trial court when it initially referred the matters to arbitration in January 2012. The orders, tendered by Kindred’s counsel, concluded with the following language: “IT IS HEREBY ORDERED and ADJUDGED that this action is hereby dismissed and the parties are ordered to resolve this dispute in accordance with the terms of the arbitration agreement executed by and between the parties.” After Ping was released, counsel for Clark and Wellner moved to vacate the orders, and in November 2012 the trial court ruled that the cases would proceed in court instead of in arbitration proceedings. Although each November order simply stated that the prior order compelling arbitration was vacated, Clark and Wellner have argued, al-tentatively, that the orders were not final but, if they were, they were properly set aside or vacated pursuant to CR 60.02. Kindred maintains that once the trial court entered an order “dismissing,” it lost jurisdiction and was without authority to enter the November 2012 orders. , Kindred does not address the propriety of CR 60.02 relief and nor need the Court do so be- . cause under Kentucky procedural law the orders compelling arbitration were never final orders.
Kentucky procedural' rules apply even where, as here, the Federal Arbitration Act governs the case. In Atlantic Painting & Contracting Inc. v. Nashville Bridge Co., 670 S.W.2d 841, 846 (Ky. 1984), this Court held that a three-month time limitation in the FAA for filing a motion to vacate an. arbitration award was not applicable in Kentucky courts because while the FAA preempts state “substantive law” it does not preempt state procedural rules, (emphasis in original). ’ As Justice ' Leib-son, writing for the majority, stated: “The [FAA] covers both substantive law and a procedure for federal courts' 'to follow where a party to arbitration seeks to enforce or vacate an arbitration award in federal court. The procedural aspects are confined to federal cases.” Id. (emphasis in original). Citing Southland Corp. v. Keating, 465 U.S. at 1, 104 S.Ct. 852, as this Court did in Atlantic Painting, as well, as later United Supreme Court decisions including Volt Info. Sciences v. Bd. of Trustees of Leland Stanford, Jr. Univ., 489 U.S. 468, 477 n.6, 109 S.Ct. 1248, 103 L.Ed.2d 488 (1989), state courts have routinely applied their own procedural law in *346cases where the FAA applies. See, e.g., Joseph v. Advest, 906 A.2d 1205 (Pa. Super. Ct. 2006) (collecting cases); Toler’s Cove Homeowners Ass’n v. Trident, 355 S.C. 605, 586 S.E.2d 581 (2003).
Kentucky, unlike many states, does not address orders granting or denying arbitration in its Civil Rules. However, the Kentucky Arbitration Act provides in KRS 417.060(4) that “[a]ny action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration” is made under the statute. The statute further provides that “the order for arbitration shall include such stay.” KRS 417.060(4). This stay of proceedings is essentially the same procedure outlined in 9 U.S.C. § 3:
If any suit or proceeding be brought in any of the courts of the United States upon any issue referable to arbitration under an agreement in writing for such arbitration, the court in which such suit is pending, upon being satisfied that the issue involved in such suit or proceeding is referable to arbitration under such an agreement, shall on application of one of the parties stay the trial of the action until such arbitration has been had in accordance with the terms of the agreement, providing the applicant for the stay is not in default in proceeding with such arbitration.
So it is clear that under our state procedural law, the proper course for a trial court when entering an order compelling arbitration of the parties’ dispute is to stay the court action, not to dismiss it.23 Thus the trial court erred in “dismissing” these cases, and we are confronted with an obvious issue as to the consequences of that procedural misstep, i.e., whether the orders were nonetheless final and not subject to being set aside unless the stringent standards in CR 60.02 are met. Given the longstanding and frequent reiteration in Kentucky of the rule that orders compelling arbitration are not final (and thus not immediately appealable), I cannot conclude that the trial court’s use of the word “dismissing” converted what has always been an interlocutory order in our state courts into a final order.
Pursuant to CR 54.01, “[a] final or ap-pealable judgment is a final order adjudicating all the rights of all the parties in an action or proceeding, or a judgment made final under Rule 54.02.” Manifestly, the January 2012 orders under review do not meet these criteria. They do not “adjudicate all the rights of all the parties” and they have no CR 54.02 finality language. Indeed, this Court recently held in Linden v. Griffin, 436 S.W.3d 521, 524 (Ky. 2014), that an order compelling arbitration is an interlocutory order and cannot be certified under CR 54.02 given Kentucky law deeming such orders inherently interlocutory. See also, Commonwealth ex rel. Stumbo v. Philip Morris, USA, 244 S.W.3d 116, 120 (Ky. App. 2007).
Recently, in J.P.Morgan Chase Bank, N.A., v. Bluegrass Powerboats, 424 S.W.3d 902, 907-08 (Ky. 2014), this Court unequiv*347ocally recognized the interlocutory nature of an order compelling arbitration, with appellate review of the trial court’s order delayed until an appeal of the entire case:
Procedurally, under state law regarding arbitration, if a court finds that as a matter of state contract law there is no arbitration agreement and denies the application to compel arbitration, the moving party may file an immediate appeal under KRS 417.220(l)(a), if the agreement is subject to the Kentucky Uniform Arbitration Act, or under Civil Rule 65.09, if the agreement is subject to the Federal Arbitration Act, see North Fork Collieries, LLC v. Hall, 322 S.W.3d 98, 102 (Ky. 2010). _ There is no like provision in the statutes to allow a party against whom arbitration is wrongfully ordered to take an immediate appeal, nor have we read the Civil Rules to allow one. Instead, any appeal of the trial court’s contract decision must come in a direct appeal of the ruling after the case is final.
In Bluegrass Powerboats, this Court held the interlocutory nature of the order sending the case to arbitration left the trial court with discretion to revisit that order as it could any interlocutory order, even after the arbitrator had dismissed the case for an unstated reason.
The interlocutory nature of an order compelling arbitration thus has been unquestioned, with Kentucky courts frequently observing that such orders are not appealable. See, e.g., American General Home Equity, Inc. v. Kestel, 253 S.W.3d 543, 547 (Ky. 2008) (citing Fayette Co. Farm Bureau Federation v. Martin, 758 S.W.2d 713, 714 (Ky. App. 1988)). Given the longstanding and uniform procedural treatihent of such orders, it is clear that regardless of the terminology in an order compelling arbitration the order is by its very nature an interlocutory order that is not final and appealable under Kentucky law. Just as in Bluegrass Powerboats, when the trial court is presented with grounds for reconsidering the order, specifically grounds that suggest there is no valid agreement to arbitrate, the trial court may revisit it. Consequently, the trial court, in both the Clark and Wellner cases had jurisdiction to set aside its prior order compelling arbitration without resort to CR 60.02 because the first order was never final. Turning to the merits issue of whether there was an enforceable arbitration agreement in these cases, however, and upon examination of the specific power of attorney instruments, I ultimately conclude that the original January 2012 orders compelling arbitration were correct.
The Clark Power of Attorney included the authority “to draw, make, and sign in [Olive Clark’s] name any and all checks, promissory notes, contracts, deeds or agreements.” Under the principles regarding an agent’s express authority to contract discussed above in the context of the Whisman litigation, Janis Clark clearly was authorized by her mother to enter into the Kindred Arbitration Agreement. The trial court’s original order compelling arbitration was correct.
The Wellner Power of Attorney also contains authority to contract but the phraseology is somewhat different: “To make, execute and deliver deeds, releases, conveyances and contracts of every nature in relation to both real and personal property, including stocks, bonds, and insurance.” Whereas the Clark and Whisman Power of Attorney instruments had general authority “to contract” language that made no reference to “property,” this POA instrument contemplates making “contracts of every nature in relation to both real and personal property.” Given that the eventual negligence and statutory claims against Kindred constitute a chose *348in action, a form of personal property, this additional “property” language does not change the nature of the agent’s authority in these circumstances, i. e„ Mrs. Wellner was fully, authorized to sign the Kindred Arbitration Agreement on behalf of her husband.
A “chose in action” is defined generally as “[a] proprietary right in personam, such as a debt owed by another person, a share in a joint-stock company, or a claim for damages in tort” and also' as “the right to bring an action to recover a debt, money or thing.” Black’s Law DICTIONARY, 275 (9th ed. 2009). In Weakley v. Weakley, 731 S.W.2d 243, 246 (Ky. 1987), Justice Leibson, writing in dissent, observed that a “cause of action for damages for personal injury is ... a chose in action.-... It is a valuable right which may be reduced to money damages, and as such it is a form of property acquired as of the date of the injury.” Kentucky has long acknowledged that “dioses in action are personal property.” Button v. Drake, 302 Ky. 517, 195 S.W.2d 66, 69 (1946). See also, Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 313-14, 70 S.Ct. 652, 94 L.Ed. 865 (1950) (recognizing that a cause of action is a form of personal property protected by the Due Process Clause); Logan v. Zimmerman Brush Co., 455 U.S. 422, 102 S.Ct. 1148, 71 L.Ed.2d 265 (1982) (recognizing that a statutory claim under state’s Fair Employment Practices Act is a species of personal property protected by the Due Process Clause),
Applying these principles, it is first obvious that the legal claims which Mr. Well-ner, and ultimately his estate, had against Kindred had not accrued as of the date Mrs. Wellner signed the Kindred Arbitration Agreement. However the future nature of this form of personal property does nothing to undermine the conclusion that the Wellner-POA encompassed the authority to deal with it. Powers of attorney, by their very nature, operate in the future. Time marches on and the agent is given authority to deal with specific matters, both expected and unexpected, which the principal is not able or willing to handle. Restatement (Third) of Agency § 2.02 (Scope of Actual Authority) comment c. (2012) (noting that questions of interpretation as to whether an agent acted with actual authority “have a temporal focus that moves through time as the agent decides how to act”). The return on a particular investment held by the principal may diminish and require a reallocation of investments; the principal may receive an inheritance of real and personal property that must be managed; the principal’s own property may be lost or damaged due to fire or a destructive storm, necessitating an insurance claim; a closely-held business in which the principal owns stock may be faced with a buy-sell situation when one owner desires to leave; a tenant in property owned by the principal may cease paying rent but refuse to vacate, necessitating an eviction action and claim to recover past rent. Just as the appropriate language in a power of attorney instrument would (and should) authorize an agent to deal with these future occurrences, a POA that allows for the authority to contract regarding “personal property” encompasses the power to contract regarding future property of the principal such as a not-yet-ac-erued injury claim, a future “chose in action.” Thus, I would find no restriction in the Wellner Power of Attorney instrument’s language that would preclude the same result reached in the other two cases; the power to “make” a contract concerning Mr. Wellner’s personal property (which includes choses in action) authorized his agent to enter into the Kindred Arbitration Agreement. In sum, the trial court’s original order compelling -arbitration was correct.
*349Finally, it is necessary to address at some length the majority’s contention that “a ground existing at state law” imposes restrictions on agent-entered arbitration agreements, restrictions that preclude enforcement of the arbitration agreements in these cases and would do so in many other cases as well. Section 2 of the FAA, as noted above, provides that- an arbitration contract covered by the Act “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. The United States Supreme Court has repeatedly described the Act as “ ‘embod[ying] [a] national policy favoring arbitration.’ ” AT & T Mobility, LLC v. Concepcion, 131 S.Ct. at 1749 (quoting Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443, 126 S.Ct. 1204, 163 L.Ed.2d 1038 (2006)). In Concepcion the Court explained that while “§ 2’s saving clause preserves generally applicable contract defenses, nothing in it suggests an intent to preserve state-law rules that stand as an obstacle to the accomplishment of the FAA’s objectives.” 131 S.Ct. at 1748. The FAA, in other words, cannot, through § 2⅛ saving clause, “be held to destroy itsélf.” Id.
Engaging in just such an exercise of statutory deconstruction, the majority contends that its patently anti-arbitration ruling24 does not run afoul of this well-established federal law because “our holding does not prohibit arbitration of ‘any particular type of claim.” ’ The- problem with this rationale, apparently derived from a misreading of Concepcion,25 is that prohibiting arbitration of a particular type of claim is not the only way a state law or state court holding can violate the FAA.
In Concepcion, for example, the state rule at issue — California’s so called Discover Bank [v. Superior Court, 36 Cal.4th 148, 30 Cal.Rptr.3d 76, 113 P.3d 1100 (2005) ] rule — did not prohibit the arbitration of any claim whatsoever: Instead, by deeming collective-arbitration waivers “unconscionable,” the rule merely conditioned the enforcement of arbitration provisions in consumer contracts on the availability of collective arbitration. The Court held that this application of state unconscionability law violated the FAA, not because it prohibited arbitration, but because it imposed an undue burden on the enforcement of arbitration agreements, a -burden that frustrated the FAA’s basic purpose of ensuring parties the ability to choose arbitration in a relatively expeditious, informal, and inexpensive form.
Interestingly for the purposes of this case, in the course of its discussion the *350U.S. Supreme Court explained that “a [state] court may not ‘rely on the uniqueness of an agreement to arbitrate as a basis for a state-law holding that enforcement would be unconscionable, for this would enable the court to effect what ... the state legislature cannot.’” Concepcion, 131 S.Ct. at 1747, (quoting Perry v. Thomas, 482 U.S. at 493 n.9, 107 S.Ct. 2520). As contracts, of course, arbitration agreements are distinguished by their effect on the parties’ trial rights, so, as an example of an invalid unconscionability holding based on the “uniqueness of an agreement to arbitrate,” the Court cited “a rule classifying as unconscionable arbitration agreements ... - that disallow an ultimate disposition by a jury (perhaps termed ‘a panel of twelve lay arbitrators’ to help avoid preemption).” The point was the same one the Court reiterated in Mar-met Health Care, i.e., that public policy either disfavoring arbitration directly under state law, or disfavoring it indirectly by favoring its correlative opposite — a judicial trial — whether that policy be handed down from on high or devised by judges,26 far from exempting the state from the *351FAA, was the very reason the FAA was enacted.
As noted above, another case that, did not involve a State’s attempt to prohibit arbitration of a particular type of claim was Doctor’s Associates, Inc. v. Casarotto, 517 U.S. at 681, 116 S.Ct. 1652. In that case, the Court addressed a Montana statute that conditioned enforcement of arbitration clauses on the appearance, on the first page of the contract, of an underlined and capitalized notice that the “contract is subject to arbitration.” Striking down the statute as violative of the FAA, the Court explained that while state courts are free under the Act to invalidate an arbitration clause “upon such grounds as exist at law or in equity for the revocation of any contract,” 9 U.S.C. § 2, “[c]ourts may not ... invalidate arbitration agreements under state laws applicable only to arbitration provisions.... By enacting § 2, we have several times said, Congress precluded States from singling out arbitration provisions for suspect status, requiring instead that such provisions be placed ‘upon the same footing' as other contracts.’” 517 U.S. at 687, 116 S.Ct. 1652 (quoting Scherk v. Albedo-Culver Co., 417 U.S. 506, 511, 94 S.Ct. 2449, 41 L.Ed.2d 270 (1974); other citation omitted). The point again is that State courts may not “ ‘rely on the uniqueness of an agreement to arbitrate as a basis for’ ” denying enforcement. 517 U.S. at 687 n.3, 116 S.Ct. 1652 (quoting Perry v. Thomas, 482 U.S. 483, 492, n.9, 107 S.Ct. 2520, 96 L.Ed.2d 426 (1987)).
Thus, although it is true, as the majority asserts, that it has not undertaken to prohibit outright the enforcement of arbitration clauses in a particular type of claim, as the Supreme Court of West Virginia attempted to do in Marmet Health Care, the majority has nevertheless violated the FAA, as explained in Concepcion and Doctor’s Associates, by conditioning the enforcement of agent-entered arbitration agreements on the agent’s having been “expressly” and “specifically” authorized to enter such an agreement, even where the principal has authorized that agent to make contracts generally and/or to bring and settle suits on the principal’s behalf. In contravention of the FAA and controlling U.S. Supreme Court precedent, the majority’s specific-authorization requirement burdens agent-entered arbitration agreements more heavily than either agent-entered contracts generally, or judicial forms of agent-initiated dispute resolution.
The majority disavows, of course, any intent to single out arbitration agreements and claims merely to be creating a general rule to the effect that an agent cannot waive the principal’s constitutional rights without “express” and “specific” authority to do so. Agents, however, routinely exercise, compromise, and waive fundamental constitutional rights on behalf of their principals. Section 1 of the Kentucky *352Constitution, for example, includes among each person’s “inherent and inalienable rights,” “[t]he right of acquiring and protecting property.” And Section 19 guarantees that no law shall be enacted “impairing the obligation of contracts.” Agents, of course, make innumerable decisions implicating and compromising the principal’s fundamental rights to enter particular contracts and to acquire and protect particular forms or items of property, and they do so on the basis of general grants of authority to contract and to handle property.27 Remembering that corporations necessari*353ly act exclusively through agents and that corporations have pertinent constitutional rights (e.g., acquiring and disposing of property), if the majority’s new rule requiring “express” and “specific” authority for an agent to compromise the principal’s constitutional rights were truly meant to apply generally, then to say that the majority has revolutionized our agency law would be a gross understatement.
If, as is more likely, the majority’s new rule is not really meant to apply to state constitutional rights generally, then to which constitutional rights does it apply? As noted above, the majority seems at some points in its discussion to suggest that its new “express”-and-“specific”-authority rule applies only to “sacred” constitutional rights, of which, according to the majority, Kentucky has but one — the right to a jury trial. Thus understood, the new rule’s disruption of our agency law would be minimized, but if the new rule applied only to that one right, the one right that just 'happens to be correlative to the right to arbitrate, then the rule would clearly run afoul of the FAA, because it would operate disproportionately, if not exclusively, to prevent the enforcement of arbitration agreements. It would, in disregard of controlling Supreme Court precedent, “rely on the uniqueness of an agreement to arbitrate as a basis for denying enforcement.” Concepcion, supra; Doctor’s Associates, supra (citation and internal quotation marks omitted).
Hoping to avoid that outcome, the majority also says that its new “express”-and-“specific”-authority rule applies “generally” to “fundamental constitutional rights.” It does not attempt to define that term (so again we confront at least a potential upheaval in our agency law); but it presumes, by way of illustration, that POAs such as those involved in these cases could not be construed to authorize the agent to “enter into an agreement to waive the principal’s civil rights; or the principal’s right to worship freely; or enter into an agreement to terminate the principal’s parental rights; put her .child up for adoption; consent to abort a pregnancy; consent to an arranged marriage; or bind the principal to personal servitude.” ■ Nor, the majority asserts, would these POAs authorize the agent “to enter a plea agreement pleading his principal guilty to a criminal offense,” or waive the principal’s rights “to remain silent in the- face of police questioning; to have the assistance of counsel during a trial; to plead guilty to a crime and thereby waive his right to a trial.”
The majority makes these assertions without citing any authority,28 but accepting these assertions as correct — that a garden variety POA such as those at issue here would not authorize the agent, to commit the principal to an arranged marriage, to personal servitude, or to a criminal conviction — that fact does not lead to the conclusion the majority wants to draw: that an agent’s committing a principal to arbitration is just as outrageous and as worthy of judicial skepticism and intervention as an agent’s committing a principal to an arranged marriage, personal servitude or a criminal conviction. To state the comparison as the majority does is to make plain the hostility to arbitration that gives rise to it. ■
The difference between arbitration and the majority’s parade of horribles is obvious. Unlike the majority’s examples, all of which suppose the waiver or compromise of a basic, personal substantive right *354(rights that 'an ordinary attomey-in-fact is rarely, if ever, asked to address on the principal’s behalf), arbitration agreements, which are commonplace these days, involve no substantive waiver. The principal’s substantive rights remain intact, only the forum for addressing those rights is affected. The majority’s apparent presumption that the arbitration agreement has substantive implications adverse to the principal (and thus belongs on the list of hard-to-waive substantive rights) is the very presumption Congress sought to counteract with the FAA. Southland Corp. v. Keating, 465 U.S. at 14, 104 S.Ct. 852 (discussing Congress’s intent to counteract “common law hostility toward arbitration”).
Thus, while it may well be possible to frame a rule under, state law to the effect that a presumption exists against an agent’s authority to waive certain substantive rights of the principal, it does not follow- that state law would include the right to civil trial among those presumptively non-waivable rights; and even if, as the majority would have it, the state rule did purport to hold sacrosanct the principal’s right to trial in civil cases, under Concepcion and the FAA, the saving clause of which is not to be construed as a self-destruct mechanism,- that aspect of the state rule would be preempted by federal law. As noted already several times, and as the United States Supreme Court has made absolutely clear, what state law cannot do directly — disfavor arbitration — it also cannot do indirectly by favoring arbitration’s correlative opposite, a judicial trial. Since that is the express purpose of the rule the majority pronounces and since the application of that rule will clearly have a disproportionate effect on the ability of agents to enter arbitration agreements (as opposed to other contracts), the majority’s new rule is plainly invalid.
In addition to the disregard of the Supremacy Clause and controlling precedent from the U.S. Supreme Court, the majority’s new rule disregards our own Kentucky practice governing jury trials. Pursuant to CR 38.02, a litigant must “demand a trial by jury of any issue triable of right by a jury by serving upon the other parties a demand therefore in writing at any time after the commencement of the action and not later than 10 days after the service of the last pleading directed to such issue.” More notably, CR 38.04 provides that “[t]he failure-of a party to serve a demand as required by this rule and to file it as required by Rule 5.05 constitutes a waiver by him of trial by jury.” This rule has governed practice in Kentucky courts since its adoption in 1953. See, e.g. Log v. Whitney, 339 S.W.2d 164 (Ky. 1960) (right to jury trial waived unless timely written demand filed and served in accordance with rule); Empire Metal Corp. v. Wohlwender, 445 S.W.2d 685 (Ky. 1969) (same); Louisville & Jefferson Co. Metropolitan Sewer Dist. v. Bischoff, 248 S.W.3d 533 (Ky. 2007) (explaining that CR 38’s waiver provision does not confiict with Section 7 of the Kentucky Constitution). Just how “sacred” can the civil jury trial right be when our own court rules deem it waived unless a party promptly demands it in writing? Without question the right to a jury trial in a civil case is an important one, but the majority’s new rule requiring an “express” — and—“specific”' waiver of that right before an agent acting pursuant to a broad power of attorney can enter into a valid arbitration agreement elevates the civil jury right to a heretofore unrecognized status.
State courts, the U.S. Supreme Court recently observed, are called upon more frequently than federal courts to apply'the FAA. “It is a matter of great importance, therefore,” the Supreme. Court continued, “that state supreme courts adhere to a *355correct interpretation of the [FAA] legislation.” Nitro-Lift Technologies, L.L.C. v. Howard, — U.S. -, 133 S.Ct. 500, 501, 184 L.Ed.2d 328 (2012). The Supreme Courts in California (Concepcion), West Virginia (Marmet Health Care), and Oklahoma (Nitro-Lift) have recently disregarded that responsibility and attempted, with predictable results, to “rule around” the FAA. Credit the majority with a clever contribution to this new genre. Whether one sympathizes with the majority’s dislike of federally imposed arbitration or not, the inescapable fact remains that the majority has disregarded controlling law.
In sum, a power of attorney instrument that gives the agent authority to make contracts generally on behalf of his or her principal, and even one that allows the agent' to execute contracts regarding the principal’s personal property, necessarily includes the power to enter into an arbitration agreement. Accordingly, this Court should grant the motions of Movants Ex-tendicare and Kindred for interlocutory relief pursuant to CR 65.09 and remand these cases to their respective courts with instructions to enter an order compelling arbitration in each case.
Minton, C.J.; and Noble, J., join.

. However, I do concur in the majority’s adherence to our holdings in Ping v. Beverly Enterprises, Inc., 376 S.W.3d 581 (Ky. 2012), and Pete v. Anderson, 413 S.W.3d 291 (Ky. 2013), that the wrongful death claims are distinct from the claims of the various estates. As the parties note, however, that question is not before us.


. “Express authorization [to] address[ ] dispute resolution,” 376 S.W.3d at 593, is not the equivalent of "express reference” to dispute resolution, but that is the construction that has been given to Ping by some courts. The adjective "express” was never intended to *343suggest that the power of attorney must specifically mention dispute resolution or arbitration by name but rather that there, must be an express authorization (such as the express authority “to contract’’) from which it could be reasonably concluded that the agent had •the power to act on the principal's behalf in agreeing to arbitration.


. This is precisely the foundation of the argument upon which the majority relies in this case.


. It bears noting that the Whisman power of attorney included express limitations on the agent entering into certain types of contracts, to wit: "provided, however, that my said attorney is not to bind me as a surety, guarantor or indorser for accommodation, nor to give away any of my estate whatsoever....” If a .principal desired to give an agent the -authority to contract but not the authority to agree to arbitration, express language excluding that authority could, and should, be added.


. I acknowledge there is a split in the federal circuit courts of appeal and that many of those courts allow their federal district courts to dismiss, rather than stay, the action if the entire dispute is arbitrable. The United States Supreme Court has not addressed whether the district courts must stay, instead- of dismissing, such cases. Green Tree Financial Corp. v. Randolph, 531 U.S. 79, 87 n.2, 121 S.Ct. 513, 148 L.Ed.2d 373 (2000). It has held that an order dismissing with prejudice is final and appealable under § 16(a)(3) of the FAA because the statutory federal appeal right applies to any "final decision with respect to an arbitration.” 531 U.S. at 89, 121 S.Ct. 513. Here, there is no order dismissing with prejudice but, in any event, under Kentucky procedural law an order compelling arbitration is not a final and appealable order.


. The majority protests several times that arbitration is protected under Kentucky law and that its ruling does not spring from hostility toward that form of dispute resolution. These protests ring hollow, however, since every time the majority proclaims arbitration “good," it with the same breath proclaims a jury trial "better,” nay sacrosanct and "God-given.” Curiously, discussion of this "God-given” right includes no reference to any religious text. Plainly, the right to a jury trial is a human creation.


. The majority relies on the following passage from Concepcion: “When state law prohibits outright the arbitration of a particular type of claim, the analysis is straightforward:
The conflicting rule is displaced by the FAA.” 131 S.Ct. at 1747. Concepcion, however, was not one of the "straightforward” cases. The Supreme Court went on to explain that outright prohibitions are not the only state rules at odds with, the FAA. Rather, even "a doctrine normally thought to be generally applicable, such as duress or, as relevant here, unconscionability,” can violate the FAA if "applied in a fashion that disfavors arbitration.” Id. Here, the majority has applied the . venerable agency-law rule limiting an agent's actual authority to that granted by the principal "in a fashion that disfavors arbitration,” and thus has violated federal law.


. The majority makes much of the fact that the right to a jury trial guaranteed under Section 7 of the Kentucky Constitution is characterized in that document as "inviolate,” a right to be ."held sacred,” the only right, the majority maintains, expressly recognized as "a divine God-given” one. The majority’s invocation of a uniquely "sacred” - right to a jury trial is not well-founded, as is evident if one consults the Debates of the Kentucky Constitutional Convention of 1890, where the drafters concerns were almost exclusively about whether criminal trials should require a twelvé-person jury and a unanimous verdict.
As Section 248 of our Constitution makes clear (that Section allows for the departure from the sacred, ancient mode of trial by jury in "all trials of civil actions in the Circuit Courts, [where] three-fourths or more of the jurors concurring may return a verdict"), the "sacredness” of the jury-trial guarantee had much more to do with the protection it afforded criminal defendants against oppression by judges and the State than it did judicial protection of civil case plaintiffs against oppression by arbitrators.
Arguing during the 1890 constitutional debates for a relaxation in civil cases of the unanimous verdict requirement, Representative E.J. McDermott of Louisville observed that
So long as most trials were a contest between the King and the subject, the jury was indispensable, and so long as the contest here is between the State or People and the criminal, it ihay be neceissary to have a jury, and it may not be very wrong to require unanimity; but in a contest between Jones and Smith, why should you require a unanimous verdict of twelve men? ... By requiring unanimity injuries you either compel men to violate their oaths for the sake of agreeing with others, or you cause [through hung juries] ruinous delay and expense to'litigants. Litigation is now so expensive and slow that it is steadily decreasing, ... We must do something to make justice cheap and sure. That, after purity of elections', is the great reform of the day. This whole matter should be left to the Legislature for experiment and improvement. There may be some reason why the Bill of Rights should secure to every criminal the right of trial by jury, but there is no reason at all for saying that, in suits between private individuals, the Legislature shall not have complete power to regulate procedure.
Official Reports of the 1890 Convention, Vol. 1 at 671-72 (Mr. McDermott). Section 248, of course, does not go so far as to give the General Assembly complete power to regulate civil procedure, but it goes far enough to show that the 1890 Convention regarded civil juries as a good deal less "sacred” than the .juries in felopy criminal cases.
As noted above, Section 250 of our state Constitution goes even further and requires the General Assembly to provide for arbitration, so that private litigants "may choose that summary mode of adjustment.” The convention’s adoption of that Section is telling in its succinctness:
The Clerk: The next amendment is that offered by the Delegate from Boyle, by way of aft additional section.
The additional section was read, and is as follows:
*351It shall be the duty of the General Assembly to pass such laws as shall be necessary and proper to decide differences by arbitrators, to be appointed by the parties who may choose that summary mode [for] adjustment,
Mr. [R.P.] Jacobs [the Delegate from Boyle]: That is section ten of the present Constitution. We have no provision, so far, covering that point, and [such a provision is needed] to avoid the interpretation placed on the present Constitution by some members that we can only litigate matters by the present mode.
A vote being taken, the additional section offered by the Delegate from Boyle was adopted.
Official Reports of the 1890 Convention, Vol. 4 at 4935 (Mr. Jacobs). Not only, then, does the majority’s "sacred” right to a civil jury trial fail to justify the sidestepping of federal law, but it likewise fails to justify the majority’s elevation of one state constitutional right above another.


. The majority rejects the nursing homes’ contentions in these cases that the agents had authority to enter the arbitration agreements under power-of-attomey provisions providing that the agent could contract on behalf of the principal, could bring suit for the principal or settle the principal’s disputes, or could "do anything" the principal could do. I tend to - agree with the majority that the “do anything” POA provisions are the least helpful since they obviously do not mean what they purport, to say. Clearly there are things the principal could do that are beyond any reasonable understanding of the agent’s authority. What such a provision actually means, then, becomes a difficult question for agents and courts alike. I need not address the "do anything” provisions in these cases, however, because the POAs in dispute include the specific provisions allowing the agent to contract and to bring suit,, provisions which in my view authorize the arbitration agreements at issue.
Although it is obliged to engage in a good deal of hair-splitting to get there, the majority concludes that the "contract” and “suit” provisions, like the "do anything” provisions, do not "specifically” and "expressly” authorize pre-dispute agreements to arbitrate, i.e., to waive a jury trial, and thus did not authorize the arbitration agreements before us. This is at odds with Section 33 of the Restatement (Second) of the Law of Agency, p. 115 (1958) which provides that
An agent is authorized to do, and to do only, what it is reasonable for him to infer that the principal desires him to do in the light of the principal’s manifestations and the facts as he knows or should know them at the time he acts.
Certainly there" could be facts counseling otherwise, but in general, it seems to me (even aside from the FAA), an agent is not unreasonable if he understands his or her general authority to contract to include the authority to make arbitration contracts. Similarly, an agent with written authority to sue and to settle disputes is not unreasonable if he believes that authority encompasses such alternatives as predispute arbitration agreements.
The majority’s new rule is also inconsistent with Section 2.02'(Scope of Actual Authority) of the Restatement (Third) of Agency. In pertinent part, that Section provides that
(1) An agent has actual authority to take action designated or implied in the principal’s manifestations to the agent and acts necessary or incidental to achieving the principal’s objectives, as the agent reasonably understands the principal’s manifestations and objectives when the agent determines how to act.
As the commentary to this Section points out, the interpretation of an agent’s actual authority, even if manifested in a written document such as the POAs before us, is not the same thing, and should not be approached in the same manner as the interpretation of a contract: questions about an agent’s actual authority "focus[j on the reasonableness of one party's [the agent's] belief” at "the time the agent decides what action to take,” "questions of contractual interpretation,” on the other hand, "focus on the parties' shared meaning as of the time of a promise or agreement.” Section 2.02 comment c. Thus, even if the majority’s highly technical parsing of the POAs before us could be deemed appropriate in a contractual context, it is riot appropriate here. To ■ reiterate, focusing, as we should, on what the POAs would communicate to an ordinarily reasonable agent, the general grants of authority to contract and to "bring suit” authorize the disputed arbitration agreements.
■ Hair splitting aside, my focus is not the majority’s narrow reading of these particular POAs, but rather the majority’s new rule (a rule that largely renders irrelevant the rest of its analysis) that an agent’s authority to enter an arbitration agreement on behalf of the principal requires some special, "express” and "specific” manifestation of the principal's consent. By singling out and imposing extra burdens on agreements to arbitrate, the majority’s new rule violates the FAA.


. Clearly many of the actions referred to by the majority are precluded by controlling substantive law, e.g. the vast body of federal and state law regarding a knowing and voluntary guilty plea.